Citation Nr: 1214473	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-50 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to nonservice-connected pension.


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from January 2, 1974 to March 21, 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran requested a Board hearing, which was scheduled for February 2012; however, the Veteran cancelled his appearance.
FINDING OF FACT

The Veteran did not serve 90 days or more during a period of war and was not discharged or released from service for a service-connected disability.


CONCLUSION OF LAW

The Veteran's military service does not meet threshold service eligibility requirements for VA pension benefits.  38 U.S.C.A. §§ 101(2), 1521(a) and (j), 5107(a) (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2011)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks non-service-connected pension benefits.  VA shall pay to each Veteran of a period of war who meets the service requirements of 38 U.S.C.A.  § 1521(j) and who is permanently and totally disabled from nonservice-connected disability not the result of that Veteran's willful misconduct, pension benefits as prescribed by law.  A Veteran meets the service requirements if he served in the active military, naval, or air service, (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3, 3.314.

In this case, the Veteran served during the Vietnam War; however, his service dates, from January 2, 1974 to March 21, 1974, do not equal 90 days or more.  Further, evidence fails to show that he was discharged or released from such wartime service before having served 90 days because of a disability adjudged service-connected without the benefit of presumptive provisions of law.  The evidence also fails to show that at the time of discharge he had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.

Ultimately, the evidence of record does not reflect that the Veteran had at least 90 days of active service that began or occurred during a period of war or that he was discharged or released from service due to a service-connected disability.  Consequently, the Board finds that there is no legal basis on which his claim can be granted.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.2, 3.3, 3.314.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  However, in this case VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); VAOPGCPREC 5-2004 (June 23, 2004).

ORDER

Entitlement to non-service connected disability pension is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


